DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 135.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In [0037], “insertion instrumentation” is defined as 135, but then is defined as 130 in [0044] and in various paragraphs throughout the rest of the specification.  In an attempt to practice compact prosecution, the insertion instrumentation will be interpreted as element 130.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-13, 15-19 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Capote et al. (U.S. Publication No.2017/0325966 A1; hereinafter “Capote”).
	Regarding claim 2, Capote discloses a method comprising: providing a surgical implant system including an implant (cage 12 and plate 60), a bone screw for securing the implant to tissue (fastener 120), and an insertion instrument (inserter I), wherein the implant is monolithically connected to the bone screw at a first frangible connection (see narrowed portion of head of fastener 120 in Figure 8) and the implant is monolithically connected to the insertion instrument at a second frangible connection (see reduced diameter portion 96 in Figure 8), such that the implant, the bone screw, and the insertion instrument together comprise a single monolithic structure (as shown in figure 8); and packaging the surgical implant system in a single package (para.0028).
	Regarding claim 3, Capote further discloses wherein the packaging step results in a sterile kit (para.0028).

	Regarding claim 5, Capote further discloses wherein at least a portion of the implant is porous (surface 22 and/or surface 24 of cage 12 may be porous, see para.0039).
	Regarding claim 6, Capote further discloses wherein at least a portion of the implant has an interconnected porosity (surface 22 and/or surface 24 of cage 12 may be porous, see para.0039).
	Regarding claim 7, Capote further discloses wherein at least a portion of the implant is solid (plate 60).
	Regarding claim 8, Capote further discloses wherein the surgical implant system includes both solid and porous portions (solid plate 60 and porous cage 12).
	Regarding claim 9, Capote further discloses wherein the bone screw is solid (fastener 120).
	Regarding claim 10, Capote further discloses wherein the insertion instrument is solid (see inserter I in Figure 8).
	Regarding claim 11, Capote further discloses wherein at least a portion of the implant is porous  (surface 22 and/or surface 24 of cage 12 may be porous, see para.0039).
	Regarding claim 12, Capote further discloses wherein the packaging step includes forming a blister package (para.0028).
	Regarding claim 13, Capote discloses a method comprising: providing a surgical implant system including an implant (cage 12 and plate 60) and a bone screw for securing the implant to tissue (fastener 120), wherein the implant is monolithically connected to the bone screw at a frangible connection (see reduced neck portion of fastener 120 in Figure 8) such that the implant 
	Regarding claim 15, Capote further discloses wherein a first portion of the surgical implant system is solid (plate 60) and a second portion of the surgical implant system is porous (surface 22 and/or surface 24 of cage 12 may be porous, see para.0039).
	Regarding claim 16, Capote further discloses wherein the packaging step includes forming a blister package (para.0028).
	Regarding claim 17, Capote further discloses wherein the packaging step results in a sterile kit (para.0028).
	Regarding claim 18, Capote further discloses a method comprising: providing a surgical implant system including an implant (cage 12 and plate 60) and an insertion instrument (inserter I), wherein the implant is monolithically connected to the insertion instrument at a frangible connection (at reduced diameter portion 96) such that the implant and the insertion instrument together comprise a single monolithic structure (see Figure 8); and packaging the surgical implant system in a single package (para.0028).
	Regarding claim 19, Capote further discloses wherein the packaging step results in a sterile kit (para.0028).
	Regarding claim 21, Capote further discloses wherein the packaging step includes forming a blister package (para.0028). 


    PNG
    media_image1.png
    434
    489
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Capote et al. (U.S. Publication No.2017/0325966 A1; hereinafter “Capote”) in view of Sournac et al. (U.S. Publication No.2019/0105172 A1; hereinafter “Sournac”).
	Regarding claims 4, 14, and 20, Capote discloses the claimed invention except further comprising the step of 3D printing the surgical implant system.  However, Sournac discloses making an implant using a 3-D printing method (see para.0044-0048).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make Capote’s implant system using a 3D printing method as taught by Sournac, since it is a method of fabrication well known in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would 

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773